DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements 6, 10, 13, 18, and 25 in fig. 1, and element 53 in fig. 5. 
Moreover, the drawings are objected to because the unlabeled rectangular boxes (elements 4, 6, 8, 9, 10, 11, and 14 in fig. 1, and elements 20, 51, 53, 54, 55, 57, 58, 59 in fig. 5 ) shown in the drawings should be provided with descriptive text labels
Further, the  drawings are objected to because figure 6 including underlined reference number(s) (e.g. 80 in fig. 6) is improper. An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 7, “the one or more graspers outside of the body” should read -the first and second graspers outside of the body-
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning tool” in claim 7, lines 6-7, and “adjustment mechanism” in claim 7, line 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For the purpose of examination, “positioning tool” will be interpreted as including a pair of arms that connect toe the first and second gaspers with a first and second receptacle for coupling to said graspers, a locking mechanism which is configured to iterate between a locked configuration in which the relative position of the two arms area affixed, and an adjustable configuration in which the relative position between the two arms is adjustable, and an adjustment mechanism to adjust the relative position between the two arms (see application specification, paragraph 00108)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “adjustment mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Within the specification, the adjustment mechanism 168 is merely described in terms of functional language (see paragraph 00108 of application specification, “adjustment mechanism 168 that can be actuated to adjust the relative position between the first and second arms”). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	For the purpose of examination, the limitation will be interpreted as any mechanism that can adjust the relative position between the first and second graspers.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andrew (US 20140188039).
Regarding claim 13, Andrew discloses a cannula for removing visceral fat from a subject in vivo (abstract), comprising: 
a cannula body 30 defining a proximal end 31 and a distal end 32 spaced from each other along a longitudinal direction (fig. 1, cannula 30 with proximal end 31 and distal end 32, paragraph 0035), the cannula body defining an interior cavity and first and second apertures 37 that are open to the interior cavity (figs. 1 and 3, “suction orifice ports 37” leading into cavity of cannula 30, see [0025])) and are configured to draw visceral fat into the interior cavity- 37 - 4835-6935-4207.1116671.000003responsive to vacuum pressure supplied to the interior cavity (paragraph 0030, “vacuum source 14 creates a low pressure region within cannula 30 such that the target fatty tissue is drawn into the cannula 30 through suction orifice 37.”), the first and second apertures 37 being adjacent the distal end and remote from the proximal end (fig. 3, both orifices 37 near distal tip 32 and away from the proximal end), wherein the first and second apertures 37 are spaced from each other along a circumference of the cannula body (fig. 3, top orifice 37 spaced away on the other side of bottom orifice 37); 
at least one fluid supply tube 35 that extends along the longitudinal direction within the interior cavity (fig. 3, supply tubes 35, see paragraph 0025), wherein the at least one fluid supply tube 35 is configured to deliver fluid toward one or both of the first and second apertures 37 (fig. 3, supply tubes 35 directed towards orifices 37, paragraph 0025, “fluid supply tubes 35 are arranged to spray the fluid across the orifice ports 37”) in a series of pulses (“delivered in pulses”, see abstract) that are individually at a pressure in a range of 600 psi to 1300 psi (paragraph 0043, “more preferably between about 600 and about 1300 psi) and at a temperature in a range of 80 to 140 degrees Fahrenheit (paragraph 0043, “heated solution should preferably be delivered to the target fatty tissue at a temperature between 75 and 250 degrees F, and more preferably between 100 and 140 degrees F”); 
and at least one nozzle 43 at a terminal end of the at least one fluid supply tube (fig. 3, delivery orifice 43, paragraph 0027), wherein the at least one nozzle is configured to eject the series of boluses from the at least one fluid supply tube (paragraph 0027, “a series of boluses of fluid are ejected from the delivery orifice 43”) and impact the series of boluses against visceral fat drawn into the interior cavity (paragraph 0031, “The target fatty tissue is heated by impinging boluses of fluid”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew.
Regarding claim 1, Andrew discloses a method of removing visceral fat from a subject (abstract), the method comprising: 
inserting at least a distal portion of a cannula 30 into anatomy of the subject (fig. 2, region near distal tip 32 as a distal portion of cannula 30, paragraph 0073, “cannula is inserted into the abdomen via an open surgical procedure”, wherein the anatomy comprises the abdominal cavity (paragraph 0077, “liposuction procedures including, without limitation… abdomen”), wherein the cannula 30 is elongate along a longitudinal direction and the distal portion defines at least one aperture 37 that is open to an interior cavity of the cannula (fig. 3, orifice 37 leading to interior of cannula 30, see abstract, “cannula that has an interior cavity and an orifice configured to permit material to enter the cavity”; 
generating a negative pressure in an interior of the cannula, thereby drawing a portion of visceral fat from the anatomy, through the at least one aperture and into the interior cavity (abstract, “This is accomplished by generating a negative pressure in the cavity so that a portion of the tissue is drawn into the orifice”); 
delivering fluid through a conduit of the cannula along the longitudinal direction (fig. 3, fluid supply tubes 35 in longitudinal direction, see abstract, “Fluid is then delivered in pulses, via a conduit”, wherein the fluid is delivered as a series of pulses that are individually at a pressure in a range of 600 psi to 1300 psi and at a temperature in a range of 80 degrees Fahrenheit and 140 degrees Fahrenheit (paragraph 0043, “the biocompatible heated solution should preferably be delivered to the target fatty tissue at a temperature between 75 and 250 degrees F… Also, for liquefaction of fatty deposits the pressure of the heated solution is preferably between about 200 and about 2500 psi, more preferably between about 600 and about 1300 psi…”; 
expelling the fluid in the series of pulses from the conduit ( “Fluid is then delivered in pulses”, see abstract); 
impacting the expelled fluid against the portion of visceral fat so as to liquefy the visceral fat (paragraph 0031, “The target fatty tissue is heated by impinging boluses of fluid and is softened, gellified, or liquefied”); and 
suctioning at least a major portion of the liquefied visceral fat through the interior of the cannula and away from the subject responsive to the negative pressure (abstract. “The visceral fat that has been softened, liquefied, or gellified is then suctioned away”.
Andrew is silent to wherein the anatomy comprises a peritoneal cavity.
However, Andrew discloses wherein the device can be used to remove other biological tissue in the peritoneal cavity (paragraph 0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Andrew such that the anatomy comprises a peritoneal cavity for the purpose of providing liposuction treatment to a specific area of the body that has significant stores of visceral fat, thereby assisting in the prevention of diabetes mellitus type II and cardiovascular disease (paragraph 0076)
Regarding claim 2, Andrew discloses wherein the fluid is delivered at a temperature of about 115 degrees Fahrenheit (paragraph 0043, “biocompatible heated solution should be… at a temperature between 75 and 250 degrees F, and more preferably between 110 and 140 degrees F.), each expelled pulse is delivered at a pressure between 600 and 1300 psi (paragraph 0043, “more preferably between about 600 and about 1300 psi”), and the fluid is delivered at a pulse rate in a range of 25 to 60 pulses per second (paragraph 0043, “The pulse rate of the solution is preferably between 20 and 150 pulses per second, more preferably between 25 and 60 pulses per second.”), but is silent to wherein each expelled pulse of the fluid comprises a bolus having a volume between 215 microliters and 245 microliters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Andrew such that the bolus volume is between 215 microliters and 245 microliters since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In the instant case, the device of Andrew would not operate differently with the claimed bolus volume and since the device is focused on providing pulsed boluses of fluid to liquefy fat, the device would function appropriately having the claimed bolus volume. Further, applicant places no criticality on the range claimed, indicating a variety of ranges (see application specification, paragraph 0049, “The volume of each bolus (pulse) delivered to each aperture is preferably between about 200 microliters and about 275 microliters, more preferably between about 215 microliters and about 245 microliters, and still more preferably about 230-microliters”).
Regarding claim 3, Andrew discloses wherein the pulses are delivered with a duty cycle in a range of 30 percent to 80 percent (paragraph 0043, “the duty cycle may range between 30 and 60%”), the fluid boluses have a rise rate of between 0.1 and 3.0 milliseconds (paragraph 0044, “In preferred embodiments, the rise rate… is about 1 millisecond or faster”), and the pressure is in the range of 800 psi to 1100 psi (paragraph 0043, “preferably between about 600 and about 1300 psi”).
Regarding claim 5, Andrew discloses the method further comprising, after the inserting step: moving the distal portion of the cannula 30 back and forth in an arc motion along an arc direction that is substantially perpendicular to the longitudinal direction (paragraph 0069, “the operator would be able to bend the joint back and forth, like a windshield wiper so as to move the distal end in an arc. A suitable range of motion is 90 degree… up to 180 degree”, therefore it appears to be substantially perpendicular to the longitudinal direction),
Moving the distal portion of the cannula 30 back and forth along the longitudinal direction while moving the distal portion back and forth in the arc motion (paragraph 0070, “If an articulation joint with two perpendicular degrees of freedom is used, the operator would be able to bend the joint back and forth, and would also be able to move the distal end of the probe up and down in a direction that is perpendicular to the plane of the wiping motion.”
Regarding claim 8, Andrew discloses the method further comprising treating a medical condition in a subject
such that the subject experiences at least a reduction of symptoms of the medical condition, and the medical condition, and the medical condition is type II diabetes mellitus (paragraph 0076, “The embodiments that are optimized for removing visceral fat… or as stand alone procedures for obese patients who do not qualify bypass surgery, especially for individuals with poorly controlled diabetes mellitus type II… for the prevention of diabetes mellitus type II”).
Regarding claim 15, Andrew discloses wherein the first and second apertures are substantially equivalenting in size and shape (paragraph 0066, “In the illustrated embodiments, the orifice ports 37 are oval and are all the same size”), the first and second apertures each define a length and a width (paragraph 0066, ovals inherently define a length and a width), wherein the length is greater than the width (paragraph 0053, “A suitable side [sic] for oblong suction orifices is between about 0.2”x0.05”. NOTE: the length is 0.2” which is 4x greater than the width of 0.05” ), but fails to teach wherein the length is 6x greater than the width.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apertures disclosed in Andrew such that the length is 6x greater than the width for the purpose of providing a suitable size for the apertures to uptake a larger amount of visceral fat, thereby reducing the chance for occluding the apertures, and since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617.F.2d 272,205 USPQ 215 (CCPA 1980) 
Regarding claim 16, Andrew discloses wherein  the first and second apertures are spaced from each other by an offset distance along the circumference of the cannula body (fig. 3, orifices 37 on opposite sides of each other, paragraph 0045, “suction orifice ports 37 are on opposite sides of tile cannula 30”), and the first and second apertures are longitudinally offset from each other (fig. 3, orifices 37 don’t align with each other), such that a distal end of the second aperture is longitudinally aligned with a longitudinal mid-point of the first aperture (see annotated fig. 3 below), but is silent to wherein the width is about 2x greater than the offset distance, and wherein the distal end of the second aperture is longitudinally aligned with a longitudinal mid-point of the first aperture.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the width of the apertures disclosed in Andrew such that the width is about 2x greater than the offset distance for the purpose of providing a suitable size for the apertures to uptake a larger amount of visceral fat, thereby reducing the chance for occluding the apertures, and since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617.F.2d 272,205 USPQ 215 (CCPA 1980)
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal end of the second aperture to be longitudinally aligned with a longitudinal mid-point of the first aperture for the purpose of providing a suitable location for the second aperture that balances between widening the area of suction of the catheter and applying increased suction to a single area, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 17, Andrew discloses wherein the at least one fluid supply tube 35 includes a first fluid supply tube that extends toward the first aperture 37 (fig. 3, bottom aperture near target fat tissue receiving fluid from top supply tube 35), and a second fluid supply tube that extends towards the second aperture 37 (fig. 3, top aperture 37 receiving fluid from bottom fluid supply tub 35), the at least one nozzle 43 includes a first nozzle at the terminal end of the first fluid supply tube (fig. 3, nozzle 43 on first fluid supply tube), and a second nozzle at the terminal end of the second fluid supply tube (fig. 3, nozzle 43 on second fluid supply tube).
Regarding claim 18, Andrew fails to teach wherein the at least one fluid supply tube includes a single main fluid supply tube that terminates distally at a junction, wherein the junction separates the single main fluid supply tube into first and second supply tube branches that extend toward the first and second apertures, respectively; the at least one nozzle includes (1) a first nozzle at a terminal end of the first fluid supply tube branch, and (2) a second nozzle at a terminal end of the second fluid supply tube branch.
However, another embodiment of Andrew teaches wherein the at least one fluid supply tube includes a single main fluid supply tube that terminates distally at a junction (paragraph 0037, “In another embodiment, a supply tube 35 may branch into multiple tubes, each branch servicing a suction orifice port.”), wherein the junction separates the single main fluid supply tube into a first and second supply tube branches that extend toward the first and second apertures respectively (paragraph 0037, “In another embodiment, a supply tube 35 may branch into multiple tubes, each branch servicing a suction orifice port.”), the at least one nozzle includes a first nozzle at a terminal end of the first fluid supply tube branch, and a second nozzle at a terminal end of the second fluid supply tube branch (each tube leading to an orifice port would end in a nozzle 43, as shown in fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fluid supply tube to include a single main fluid supply tube that terminates distally at a junction, wherein the junction separates the single main fluid supply tube into first and second supply tube branches that extend toward the first and second apertures, respectively; the at least one nozzle includes (1) a first nozzle at a terminal end of the first fluid supply tube branch, and (2) a second nozzle at a terminal end of the second fluid supply tube branch, as taught in paragraph 0037 of Andrew, for the purpose of providing a consistent pressure level along all branches of the tubing, thereby ensuring consistent treatment of the target area.
Regarding claim 19, Andrew fails to teach wherein the first and second nozzles are each configured to eject the series of boluses in a distal direction (fig. 3, nozzle 43 ejects fluid in a direction distal to the terminal end of u-bend 41)
Regarding claim 20, Andrew as described in Fig. 3 fails to teach wherein the cannula body further defines a third aperture that is open to the interior cavity and is configured to draw visceral fat into the interior cavity responsive to the vacuum pressure, wherein a distal end of the third aperture is longitudinally aligned with the distal end of the second aperture, and the third aperture is spaced from the first aperture by the offset distance along the circumference of the cannula body such that the first, second, and third apertures together span about 140 degrees of the circumference of the cannula body; the junction further separates the single main fluid supply tube into a third supply tube branch that extends toward the third aperture; and the at least one nozzle further includes a third nozzle at a terminal end of the third fluid supply tube branch.
However, other embodiments of Andrew teach wherein the cannula body defines a third aperture that is open to the interior cavity and is configured to draw visceral fat into the interior cavity responsive to the vacuum pressure (paragraph 0037, “a cannula with three suction orifice ports 37”), the junction further separates the single main fluid supply tube into a third supply tube branch that extends toward the third aperture (paragraph 0037, “In another embodiment, a supply tube 35 may branch into multiple tubes, each branch servicing a suction orifice port”, which would service each of the three suction ports), and the at least one nozzle further includes a third nozzle at a terminal end of the third fluid supply tube branch (fig. 4, nozzles 43 at the end of each of the two supply tubes 35, indicating that each supply tube would necessarily have a nozzle in order to provide the fluid to the suction orifice).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Andrew such that the cannula body defines a third aperture that is open to the interior cavity and is configured to draw visceral fat into the interior cavity responsive to the vacuum pressure, the junction further separates the single main fluid supply tube into a third supply tube branch that extends toward the third aperture, and the at least one nozzle further includes a third nozzle at a terminal end of the third fluid supply tube branch, for the purpose of providing more suction ports and fluid supply areas in order to increase the span in which fat is suctioned into the device, thereby increasing the time efficiency of the procedure, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Andrew such that a distal end of the third aperture is longitudinally aligned with the distal end of the second aperture, and the third aperture is spaced from the first aperture by the offset distance along the circumference of the cannula body such that the first, second, and third apertures together span about 140 degrees of the circumference of the cannula body, for the purpose of maximizing the area that the cannula suctions fat from the patient, thereby making the procedure more time efficient, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Cucin (US 20110034905)
Regarding claim 4, Andrew discloses the method further comprising making an incision through the abdomen and opening the incision (paragraph 0073, “cannula is inserted into the abdomen via an open surgical procedure or through a smaller laparoscopic incision”), wherein the inserting step comprising inserting the distal portion of the cannula through the open incision, into the peritoneal cavity (paragraph 0086, “A), but fails to teach wherein the cannula is inserted into the mesenteric visceral fat of the subject.
However, Cucin teaches a method of removing visceral fat (abstract) wherein the cannula is inserted into the mesenteric visceral fat of the subject (paragraph 0019, “safely removing mesenteric fat in human patients to ameliorate the metabolic syndrome”…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Andrew to insert the cannula into the mesenteric visceral fat of the patient, as taught by Cucin, for the purpose of providing a suitable step of removing mesenteric fat thereby ameliorating the metabolic syndrome and abdominal obesity (see Cucin, paragraph 0019).
Regarding claim 9, Andrew discloses a cannula for removing visceral fat from a subject in vivo, comprising: 
a cannula body defining a proximal end and a distal end spaced from each other along a longitudinal direction, the cannula body defining an interior cavity and at least one aperture that is open to the interior cavity and is configured to draw visceral fat into the interior cavity responsive to vacuum pressure supplied to the interior cavity, the at least one aperture being adjacent the distal end and remote from the proximal end; 
at least one fluid supply tube that extends along the longitudinal direction within the interior cavity, the at least one fluid supply tube having a nozzle at a terminal end thereof, wherein the at least one fluid supply tube is configured to deliver fluid toward the aperture in a series of pulses that are individually at a pressure in a range of 600 psi to 1300 psi and at a temperature in a range of 80 to 140 degrees Fahrenheit, and the nozzle is configured to eject the series of boluses from the at least one fluid supply tube and against visceral fat drawn into the interior cavity,
and an outer sleeve that is disposed over an outer surface of the cannula body (paragraph 0058, “The cannula can be constructed with and without an outer sleeve that is braided coiled, or continuous”)
but is silent to wherein the outer sleeve defines at least  one sleeve aperture aligned with the at least one aperture of the cannula.
However, Cucin teaches an outer cannula or sleeve 5A of a cannula 5B (fig. 2B3) which defines at least one sleeve aperture 55 aligned with the at least one aperture 56 of the cannula 5B (Fig. 2B3, aspiration aperture 55 of cannula 5A aligning with elongated aperture of cannula 5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sleeve disclosed in Andrew by adding a sleeve aperture aligned with the at least one aperture of the cannula, as taught by Cucin, for the purpose of providing an opening for the cannula to suction fat from the patient while still being protected by the sleeve 
Regarding claim 10, Andrew discloses wherein the outer sleeve is constructed of a flexible polymeric material (paragraph 0058, “The sleeve can be made out of Teflon or other flexible polymeric materials like urethane, nylon, and others”)
Claim 6 is rejected is rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Stubbs (US 20070088274) and Cucin
Regarding claim 6, Andrew fails to teach the method further comprising: making a series of laparoscopic incisions in the abdomen of the patient, delivering gas into the abdomen through at least one of the laparoscopic incisions, thereby inflating the peritoneal cavity, and inserting a laparoscope through one of the laparoscopic incisions, wherein the step of inserting the distal portion of the cannula comprises inserting the distal portion into the mesentery of the peritoneal cavity though another one of the laparoscopic incisions.
However, Stubbs teaches a method of introducing a medical instrument into a patient (paragraph 0021, “gas flow trocar arrangement to permit the introduction of a surgical instrument and its access to the peritoneum”) comprising: making a series of laparoscopic incisions in the abdomen of the patient (fig. 9, series of incisions on patient “P”, see paragraph 0064, also see paragraph 0005, “three to four small incisions, usually no larger than about twelve millimeters), delivering gas into the abdomen through at least one of the laparoscopic incisions, thereby inflating the peritoneal cavity (paragraph 0064, “An insufflation supply conduit 160 from the pilot valve assembly 158 in fluid communication with the insufflation port 58 on each particular trocar assembly 10 being utilized…, paragraph 0006, “Currently, insufflation is performed by providing a regulated pressurized gas to the peritoneal cavity”), and inserting a laparoscope through one of the laparoscopic incisions (paragraph 0005, “Such surgical instruments introduced through the trocar tube and into the abdomen may include… cameras [i.e., a laparoscope]”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Andrew by making a series of laparoscopic incisions in the abdomen of the patient, delivering gas into the abdomen through at least one of the laparoscopic incisions, thereby inflating the peritoneal cavity, and inserting a laparoscope through one of the laparoscopic incisions, as taught by Stubbs, for the purpose of providing a suitable means of granting the surgeon an open interior space in which to work (see Stubbs, paragraph 0005, “The trocar also provides a means to insufflate the abdominal cavity with a low pressure gas… so that the surgeon has an open interior space in which to work”).
Moreover, Cucin teaches the method comprising inserting the distal portion of the cannula comprises inserting the distal portion into the mesentery of the peritoneal cavity though another one of the laparoscopic incisions (paragraph 0019, “safely removing mesenteric fat in human patients to ameliorate the metabolic syndrome”…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Andrew, as modified by Stubbs, such that the distal portion of the cannula is inserted into the mesentery of the peritoneal cavity through another one of the laparoscopic incisions, as taught by Cucin, for the purpose of providing a suitable step of removing mesenteric fat thereby ameliorating the metabolic syndrome and abdominal obesity (see Cucin, paragraph 0019).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Cucin and Stubbs, and in further view of Makower (US 5474057).
Regarding claim 7, Andrew fails to teach the method further comprising inserting a first grasper through a first respective one of the laparoscopic incisions and inserting a second grasper through a second respective one of the laparoscopic incisions; manipulating the first and second graspers to reposition at least one anatomical structure within the mesentery to access visceral fat with the cannula; after the manipulating step, engaging the first and second graspers with a positioning tool, wherein the positioning tool engages the one or more graspers outside of the body; and iterating the positioning tool between: a locked configuration in which a relative position between the first and second graspers is affixed, and an adjustable configuration in which an adjustment mechanism of the positioning tool is actuatable to adjust the relative position between the first and second graspers
However, Cucin teaches the method further comprising inserting a first grasper 15 through a first respective one of the laparoscopic incisions (fig. 6, grasper 15, also see paragraph 0053, “trocars for penetrating the abdomen, laparoscopic graspers…) and inserting a second grasper 16 through a second respective one of the laparoscopic incisions, manipulating the first and second graspers 15,16 to reposition at least one anatomical structure within the mesentery to access visceral fat with the cannula (fig. 6, cannula 5 inserted into tented mesentery with assistance of clamp 15 and instrument 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Andrew to include first and second graspers and inserting the  first grasper through a first respective one of the laparoscopic incisions and inserting the second grasper through a second respective one of the laparoscopic incisions, and manipulating the first and second graspers 15, 16 to reposition at least one anatomical structure within the mesentery to access visceral fat with the cannula, as taught by Cucin, for the purpose of providing a suitable method of moving tissue aside and tent the mesentery region (see Cucin, paragraph 0061, “bowel grasped between two clamps to tent up the mesentery”), thereby ensuring a suitable pathway for the cannula to remove fat from the mesenteric region (see Cucin, paragraph 0040).
Moreover, Makower teaches a pair of graspers used in surgery (abstract), and a method of using the device thereof comprising after the manipulating step, engaging the first and second graspers 17 with a positioning tool 10 (fig. 1 and fig. 3, retractor and dissector 10 engaging with tip 17 with grasper 25. Positioning tool 10 further comprises receptacles 14 for tips 17 with graspers 25), wherein the positioning tool engages the one or more graspers outside of the body (“A step may be making an opening for a tubular support for passing into the body followed by the step of leaving a proximal end on the tubular support located outside the patient's body in position to be accessed by the surgeon”), and iterating the positioning tool between a locked configuration in which a relative position between the first and second graspers is affixed (“a similar lock 39 is provided for the spreader grip 34 so that the members 15 can be held in position, i.e., spread apart), and an adjustable configuration in which an adjustment mechanism 34 of the positioning tool is actuatable to adjust the relative position between the first and second graspers (lock 39 can be unlocked to have the spreader grip 34 movable, “a similar lock 39 is provided for the spreader grip 34 so that the members 15 can be held in position, i.e., spread apart”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Andrew, as modified by Cucin, such that after the manipulating step, engaging the first and second graspers with a positioning tool, wherein the positioning tool engages the one or more graspers outside of the body and iterating the positioning tool between a locked configuration in which a relative position between the first and second graspers is affixed, and an adjustable configuration in which an adjustment mechanism 34 of the positioning tool is actuatable to adjust the relative position between the first and second graspers, as taught by Makower, for the purpose of providing a suitable means of maintaining tension in the tissue without giving up other instrumentation (“Use of the dissector and retractor may stabilize the cutting implement with respect to the tissue under tension in a way not possible with current instrumentation.), thereby allowing the tissue grasped to remain in place while the surgeon conducts the rest of the procedure.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Cucin and alternatively in further view of Quaid (US 5123903).
Regarding claim 11, Andrew, as modified by Cucin, discloses wherein the outer sleeve is disposable (see Cucin, fig. 2B, outer cannula 5A inserts within hand-supportable housing, therefore it appears to be capable of being disposed) 
However, if this is not clearly envisioned by the applicant, alternatively Quaid teaches a device used for liposuction (abstract) comprising a sleeve 304 that is disposable (lines 51-54 “Yet another advantage of the present invention is that the aspiration sleeve can be manufactured as a disposable product”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sleeve disclosed in Andrew to be disposable, as taught by Quaid, for the purpose of ensuring that the sleeve can be removed and eliminate time-consuming cleaning and sterilization procedures (col. 6, lines 51-54)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Cucin, and in further view of Laufer (US 20050165345).
Regarding claim 12, Andrew fails to teach the cannula further comprising at least one cauterizing electrode, wherein the at least one cauterizing electrode is selected from the group comprising: a distal tip electrode that is positioned at the distal end of the cannula, wherein the distal tip cauterizing electrode is rounded, and one or more ring electrodes that are positioned on an outer surface of the outer sleeve.
However, Cucin teaches wherein the cannula further comprises at least one cauterizing electrode (fig. 2B, electro-cauterizing electrodes 60A and 60B about the aspiration aperture of the twin cannula assembly, paragraph 0049), wherein the cauterizing system is a bipolar electro-cauterizing system (paragraph 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Andrew by adding at least one cauterizing electrode, as taught by Cucin, for the purpose of providing a suitable means of cauterizing the visceral fat tissue as the fat tissue is being aspirated through the aspiration aperture (see Cucin, paragraph 0049), thereby assisting in safe removal of visceral fat (see Cucin, paragraph 0020).
Moreover, Laufer teaches a fat removal device that cauterizes fat with a bipolar cauterizing system (abstract) wherein the cauterizing electrodes 718 comprise one or more ring electrodes that are positioned on an outer surface of the device (fig. 17, ring electrodes 718 on outer surface of cannula 702, see paragraph 0101)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrode disclosed in Andrew, as modified by Cucin, to be selected from one or more ring electrodes that are positioned on an outer surface of the device (and therefore on the outer surface of the sleeve) , as taught and suggested by Laufer, for the purpose of providing a part of a bipolar electrocautery element (see Laufer, paragraph 0101) that would directly cauterize the visceral fat, thereby ensuring safe removal of visceral fat and minimize bleed of the tissue and chances for infection to set in (see Laufer, paragraph 0066, “cauterize the capillary bed which is part of the fatty tissue, thereby minimizing bleeding of the tissue and the chances for infection to set in”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Mozsary (US 5911700).
Regarding claim 14, Andrew fails to teach wherein the cannula body is disposable and is configured to couple with and non-destructively decouple from the at least one fluid supply tube.
However, Mozsary teaches a liposuction cannula (abstract) wherein the cannula body 10 is disposable (col. 2, lines 56-57, “selective connection of disposable and/or reusable cannulas”) and is configured to couple with and non-destructively decouple from a vacuum supply tube 26 (col. 6, lines 10-15, “To remove the cannula 10, the surgeon simply depresses the push-button 28, and slides the connector 24 off the reciprocating member 14. The connector 24 and its installation on the reciprocating member are discussed in more detail below in conjunction with FIGS. 3-5.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Andrew such that the cannula body is disposable and is configured to couple with and non-destructively decouple from the at least one fluid supply tube, as taught and suggested by Mozsary, for the purpose of providing a suitable means of removing the catheter from the assembly, thereby allowing for multiple replacements of a disposable cannula before the device as a whole is disposed of.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilk (US 5395367) discloses a laparoscopic instrument with multiple graspers and a positioning tool for said graspers to manipulate body tissue
Takase (US 5084013) discloses a suction tube for use in surgical operation wherein the irrigation tube releases fluid in a distal direction.
Wolf (US2013310830) discloses a cauterization device that uses rounded electrodes at the tip of the device, as well as ring electrodes around the outer surface of the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785